 HOSPITAL EMPLOYEES DISTRICT 1199E (JOHNS HOPKINS)319National Union of Hospital and Health Care Em-ployees, District 1199E, Retail, Wholesale andDepartment Store Union, AFL-CIO and JohnsHopkins Hospital. Cases 5-CB-3533 and 5-CB-358514 December 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 31 August 1982 Administrative Law JudgeMary Ellen R. Benard issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the Charging Party filed an answeringbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs andhas decided to affirm the judge's rulings, findings,and conclusions to the extent consistent with thisdecision, and to adopt the recommended Order asmodified.The Respondent (Union) and the Charging Party(Employer) have been parties to a series of collec-tive-bargaining agreements requiring the Employer,among other things, to contribute to the NationalBenefit Fund for Hospital and Health Care Em-ployees (the Fund), a trust subject to Section302(c)(5) of the Act. In 1980 the parties negotiateda new agreement to succeed one that expired 1 De-cember of that year. Anticipating those negotia-tions, the Employer wrote the Union requestingcertain information about the Fund that the Em-ployer thought would allow it to determine wheth-er it was getting its money's worth in benefits to itsemployees. The Union forwarded this request tothe Fund, and the Fund eventually informed theEmployer that it was preparing the requested infor-mation. Contract negotiations began before the re-quested information was provided.On 6 November the Fund provided the Employ-er with certain requested information, but some ofthe information was omitted. The Fund expresslydeclined to correlate the information with namesand addresses of the individual employer-contribu-The Respondent has moved to reopen the record to show that therequested information has been provided to the Charging Party and thatthe National Benefit Fund has changed its policy with respect to"coding" the information Both the General Counsel and the ChargingParty oppose the motion We find the motion is untimely because Itcould have been made to the judge before her decision Issued, moreover,not all the violations found in this decision would have been cured by thebelated provision of information We will therefore deny the Respond-ent's motion and leave to the compliance stage the determination of theRespondent's efforts to cure the violations foundtors to the Fund, as the Employer had requested,the Fund trustees having voted to make that infor-mation confidential. On 14• November the Employ-er informed the Union that the information provid-ed by the Fund was inadequate, and specified theadditional information it was still requesting. On 1December, the day the contract expired, the partiesreached impasse and the Union began a strikewhich lasted until a contract was signed on 16 De-cember: A principal issue causing the impasse andstrike was the parties' disagreement over whetherthe Employer would continue contributing to theFund and, if so, on what terms.For the reasons to be discussed we do not agreewith the judge that the Union violated Section8(b)(3) by virtue of any action or inaction by theFund. We agree with her, however, that the Uniondid violate the Act when it failed to explore alter-native means of providing the requested informa-tion, and when it struck while refusing to provideinformation relevant to the outstanding issues incontract negotiations.In finding that the Union was- required, underSection 8(b)(3), to direct its representatives amongthe Fund trustees to provide the information, thejudge relied on Hospital Employees (Sinai Hospital),248 NLRB 631 (1980). In our recent decision inFood & Commercial' Workers (Layman's Market),268 NLRB 780 (1984), we overruled that aspect ofSinai Hospital. Holding that trustees of Section302(c)(5) trusts are not agents of the parties whoappoint them, for purposes of collective bargaining,we decided that the actions of trustees could not bethe basis for finding bad-faith bargaining under theAct unless "a collective-bargaining representativedemonstrates that it is in de facto control of anominally independent trust fund." Slip op. at 5.We find that the Respondent was not in controlof the Fund at any time relevant to this case. Wenote that control of this Fund by this Union wasdemonstrated in Sinai Hospital, as we reiterated inLayman's Market. Since Sinai was decided, howev-er, the relationship between the Union and theFund has changed. Then the Fund's director was aunion officer, and it was in effect the director's de-cision at issue in that case because the Fund trust-ees were deadlocked. In this case, the Fund direc-tor was not and never has been associated with theUnion. Furthermore, the decision to make the dis-puted information "confidential" was at the initia-tive of the employer trustees of the Fund. In thesecircumstances, we cannot find that the union-ap-pointed trustees had any duty, under Section8(b)(3), to oppose that decision as Fund trustees.We will therefore dismiss that portion of the com-plaint.273 NLRB No. 48 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe will not, however, dismiss the entire com-plaint beeause we agree with the judge that theUnion was obliged to investigate alternativesources of the requested information, or to explainits unavailability, and it had failed to do either.While we stated in Layman's that the requested in-formation was equally available to both bargainingparties, we were addressing only the question ofthe union's obligation to obtain information. fromthe fund. In that case the fund eventually providedor offered to provide all the requested information.Here, the Employer informed the Union on 14 No-vember that it needed information the Fund hadfailed to provide. We do not need to determinewhether the Union had access to that informationthrough other means because the, Union did, notoffer to investigate other means, nor to show theEmployer that there were no other means. As westated years ago, "minimum standards of good faithrequired" that the Union - do at least that much.General Electric Co., 150 NLRB 192, 261. (1964).Except as it requires the Union to request actionby the Fund, we will adopt the judge's recom-mended remedy. .ORDER- The National Labor Relations Board adopts therecommended Order of the administrative law•judge as modified below and. orders that the Re-spondent, National Union of Hospital and HealthCare Employees, District 1199E, Retail, Wholesaleand Department Store Union, AFL-CIO, Balti-more, Maryland, its officers, agents, and. represent-atives, shall take the action set forth in the Orderas modified.1.Substitute the following for paragraph 2(a)."(a) Make reasonable efforts to obtain, from itsown records or other sources, the information re-quested by Johns Hopkins Hospital in its letter of16 May 1980, to the extent that the information hasnot already been. supplied, or document why itcannot obtain the information."2.Delete paragraph 2(b), and reletter the subse-quent paragraphs..3. Substitute the attached notice for that of theadministrative law judge.APPENDIXNona TO MEMBERSPOSTED BY ORDER OF TI-1NATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to make reasonable effortsto obtain and provide to Johns Hopkins Hospitalinformation pertaining to contributions to the Na-tional Benefit Fund for Hospital and Health CareEmployees.WE WILL NOT bargain to impasse or strike oversubjects of bargaining about which we failed tosupply relevant and necessary information.WE WILL NOT in any like or related mannerrefuse to bargain with Johns Hopkins Hospital con-cerning contributions to said Fund.WE WILL in the event the Fund refuses to makethe information available, make reasonable effortsto obtain the information from our own records orother sources or document why we cannot obtainthe information. If that information is not supplied,Johns Hopkins Hospital will not be required to bar-gain with us with respect to its contributions to theFund until such time as the Hospital is providedwith the information.NATIONAL UNION OF HOSPITAL ANDHEALTH CARE EMPLOYEES, DISTRICT11 99E, RETAIL, WHOLESALE ANDDEPARTMENT STORE UNION, AFL-CIODECISIONSTATEMENT OF THE CASEMARY ELLEN R. BENARD, Administrative Law Judge.The charge in Case 5-CB-3533 was ,filed on October 3,1980,1 by Johns Hopkins Hospital (Hopkins or the Hos-pital) against National Union of Hospital and HealthCare Employees, District 1199E, Retail, Wholesale andDepartment Store Union, AFL-CIO (Respondent). OnNovember 24 a complaint issued alleging, in substance,that Respondent violated Section 8(b)(3) of the Act byrefusing to sup-ply Hopkins with requested informationwhich was relevant for purposes of collective bargaining.On December- 2 the Hospital filed the charge in Case 5-CB-3585 against Respondent and - on December 10 acomplaint issued which, as amended on December 15, al-leges that since about October 1 Respondent insisted tothe point of impasse over a subject about which it re-fused in bad faith to provide relevant information re-quested by Hopkins, and that since about December 1Respondent had commenced and continued a strike tocompel agreement concerning a subject about which itwas refusing to provide relevant information. Respond-ent filed answers to the complaint in Case 5-CB-3533and to the amended complaint in Case 5-CB-3585 inwhich it denied the commission of any unfair labor prac-tices.A hearing was held before me on October 19, 1981, inBaltimore, Maryland Thereafter, all parties filed briefs,which have been considered.1 All dates are 1980 unless otherwise indicated HOSPITAL EMPLOYEES DISTRICT 1199E (JOHNS HOPKINS)321On the entire record in the case and from my observa-tion of the witnesses and their demeanor, I make the fol-lowingFINDINGS AND CONCLUSIONSI. THE BUSINESS OF THE EMPLOYERJohns Hopkins Hospital is a Maryland corporation en-gaged in the operation of a private nonprofit hospital inBaltimore, Maryland. During the 12-month period pre-ceding the issuance of each of the complaints, a .repre-sentative period, the Hospital received gross revenues inexcess of $250,000 and purchased and received, in inter-state commerce, materials and supplies valued in excessof $50,000 from points located outside the State of Mary-land. The answers admit and I find that the Hospital is-an employer engaged in commerce within the 'meaningof the Act and I find that it will effectuate the policies ofthe Act to assert jurisdiction hereinII. THE LABOR ORGANIZATION INVOLVED'Respondent is a labor organization within the meaningof the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent has represented Hopkins' service andmaintenance employees for an undisclosed number ofyears and has been party to a series of collective-bargain-ing agreements with the Hospital. The most recentagreement prior to the events at issue here was effectiveDecember 1, 1978, to December 1, 1980. This agreement,called the 1978 contract, required the Hospital to, amongother things, contribute monthly a sum equal to 10 per-cent of the gross payroll of unit employees to the Na-tional Benefit Fund for Hospital and Health Care Em-ployees (the Fund).The Fund is a trust fund subject to the provisions ofSection 302(c)(5)' ,of the Act and provides health andwelfare benefits to employees represented by Respondentand to employees represented by the National Union ofHospital and Health Care Employees, Division ofRWDSU, AFL-CIO (the National Union) with whichRespondent is affiliated. There are approximately 40trustees of the Fund; half of the trustees are selected byemployer-contributors and half are selected by the Na-tional Union and/or its districts. Both the employer andthe union trustees are selected according to a formulawhich is based on geographical area. The union trusteesin the aggregate have one vote, as do the employer 'trust-ees, the vote of each bloc of 'trustees is determined by amajority within that blocThe trustees meet annually, there is also an executivecommittee comprised of six union and six employer trust-ees who meet once a month and have the authority toact for the trustees in between the trustees' annual meet-ings. The executive committee also votes by bloc; in theevent of a deadlock of the executive committee the issueis referred to the full board of trustees. If the full boardis deadlocked, the issue is submitted to arbitration.'B. The Hospital's Request for Information andRespondent's and the Fund's ResponseCharles Johnson credibly testified that he becameHopkins' manager of employee and labor relations inApril and at that time began to prepare for the upcomingcontract 'negotiations. As part of this preparation, John-son reviewed experience reports the Hospital had re-ceived from the Fund for the period 1976 through 1978These reports are prepared by the actuaries of the Fund'and list an employer's contributions to the Fund and thebenefits paid to the contributing employer's employees,including a detailed breakdown for each claim. On thebasis of the experience reports, Johnson determined thatthe Hospital had paid more in contributions to the Fundfor the years 1976 through 1978 than its employees hadreceived in benefits.2 Johnson also discovered in thecourse of his review of the Hospital's files that his prede-cessor had brought a suit against the Fund and the Unioncharging mismanagement of funds.3 Realizing that theHospital's contributions to the Fund would be an issue inthe negotiations for d new collective-bargaining agree-ment, Johnson wrote to Ronald Hollie, Respondent'spresident, -on May 16, stating, inter aim, that "in order toprepare for negotiations for a successor agreement and tobargain intelligently concerning the provision of healthcare benefits," the- Hospital requested the following in-formation for the calendar years 1978 and 1979 and thefirst 3 months of 1980.. (I) The name and address of eachemployer or other person who made contributions to theFund, (2) the business or occupation of each contributor;(3) the formula by which the amount of the requiredcontribution was determined; (4) the date and actualamount of the contribution made on the most recent dateprior to December 1, 1978, for 1978 listings, December1, 1979, for 1979 listings, and April 1 for 1980 listings; (5)the number of employees eligible to receive benefits fromthe Fund on the dates stated in response to item (4); (6)the plan in which the covered employees were eligible toparticipate on the specified date;4 (7) the benefits provid-ed if the plan listed, in response to item (6) was otherthan Plan A, Plan B, or Plan C; and (8) the total annualcontribution Hollie responded by letter dated June 3,stating that he had forwarded Johnson's letter to Mor-timer Lewart, the director of the Fund, and that Lewartwould forward the requested information to Johnson "assoon as possible" Lewart also wrote directly to Johnsonon June 11, acknowledging the reCidest for informationand stating that similar reqUests for information. had beenThe Fund had not yet provided Hopkins' experience report for 19793 The record does not indicate whether the Union which was a partyto that sun was the National or Respondent, nor does the record disclosethe subsequent history of the litigation-4 At material, times there were three major plans, known as Plan A,Plan B, and Plan C, pursuant to which the Fund provided benefits•PlanA provided the most benefits and Plan C the least The Hospital's em-ployees were covered by Plan B There is also another benefit planknown as the "direct pay" plan, which provides benefits for individualswho have lost coverage under the other plans because they have retiredor otherwise left the employ of a contributing employer, but who makecontributions on their own behalf into the Fund Presumably, the requestin the Hospital's May 16 letter for information regarding "each other"person who made cOntnbutions to the National Benefit Fund" as well asemployers referred to the direct pay contributors ` 322. DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceived and that the trustees had, directed him to estab-lish a format for data to be forwarded whenever such re-quests were made to the Fund, and that he would notifyJohnson as to the date when a report would be availableand its cost. However, as of October the requested infor-mation had not been supplied and, in consequence, Hop-kins filed the charge in .Case 5-CB-3533 on October 3.On November 6 Lewart sent N. Peter Lareau, Hop-kins' counsel, various statistics relating to contributionsto and payments by the Fund in 1978 and 1979. Specifi-cally, Lewart sent a, list of all employers who had madecontributions to the Fund for those years and their ad-dresses, and in separate documents sent a listing of con-tributors, identified only by a code number which wasnot correlated with the names on the other list; the typeof business in which the contributor was engaged; its av-erage number of employees; its annual gross payroll, itsaverage gross payroll per employee; its annual contribu-tion; the percent of payroll contributed; percent of pay-roll contributed for each contract;5 the type of benefitplan, listed as A, B,,C, or 0; and the amount in dollarsof benefits paid by the Fund to employees of that em-ployer. Not all the information was provided with re'-spect to every contributor. For "type .of business," forexample, a number of entries list only lothr," apparentlymeaning "other," and some entries are confusing and/orinternally inconsistent.8 No data was supplied for anypart of 1980.After the information was received, but prior to No-vember 14, Lareau had a telephone conversation withRobert Moore, Respondees administrative organizer,and told him that the information provided was inad-equate because the Hospital needed: (1) statistical infor-mation correlated to the specific contributor by nameand address; (2) the occupation or business of everyentry listed as "other"; (3) 'the formula utilized to deter-mine the amount of contributions; (4) the specific de-scription of the benefit's provided for those beneficiarieswhose plan type was not A, B, or C; (5) for those entrieswhich showed that the contributor changed the contribu-tion rate in the course of a 'calendar year, the length oftime for which each of the 'different percentages was ineffect; (6) the rest of the statistical information for thoseentries as to which some data was not supplied; and (7)all of the information for the first 3 months of 1980.There is no eVidenee of what response, dilly, was madeto Lareau in that conversation.' There is also no evidencethat any of the alleged defects in the information sup-plied were ever remedied.5 Apparently this item applies to those employers who had more thanone collective-bargaining agreement requiring contributions to the Fund6 For example, in the statistics provided for 1979, Employer 057157 islisted as having an annual gross payroll of 0, an average gross payroll peremployee as 0, and 00 percent of payroll contributed, but the employercontnbution is listed as $120,486 In the 1978 statistics, Employer 057157is similarly listed as having no annual gross payroll, average gross-payrollper employee, or percent- of payroll contnbuted, but is also listed ashaving , made a contribution of $116,010 The entry in the 1978 statisticsfor, Employer 012021 lists 0 for its annual gross payroll, average grosspayroll per employee, percent of payroll contnbuted, and percent of pay-roll per contract, but also lists a contribution of $87,322 and benefitsthe amount of $94,494C. The BargainingThe first bargaining session for a successor to the 1978contract was held on October 6. -Around September 29Respondent had sent its initial proposals for a new con-tract to the Hospital, including an increase in the contri-butions to the Fund to .11.5 percent of gross payroll.Hopkins mailed its first proposal to Respondent on Octo-ber 13 and included in that proposal an amendment tothe section of the contract regarding the Fund whichstated that the Hospital would provide health, medical,hospitalization, and life' insurance benefits to its employ-ees; i.e., that the Hospital could withdraw from the Fundaltogether. There were a total of approximately 13 bar-gaining sessions; until the seventh Session on November287 there was no change in the position of either partyregarding the Hospital's contribution to the. Fund. How-ever, at that session Sam Cook, one of the Hospital's at-torneys, told Respondent's negotiators that the Hospitalwas willing to retreat from its original position and pro-posed that Hopkins participate in the Fund but at a con-tribution rate of 8 percent of gross 'payroll. Cook alsoproposed language which would require the Fund to useHopkins' contributions for the sole purpose Of providingthe Hospital's employees with their current level ofhealth, medical, hospitalization, and life insurance bene-fits, and specifying that none of the Hospital's contribu-tions would be utilized for the purpose of providing ben-efits to any other persons. At this point both Respond-ent's and the Hospital's negotiating teams caucused; afterthe caucus, according to Johnson, Hollie said that Re-spondent was not stupid enough to strike over the Fundcontributions or the cost-of-living clause (anOther majoritem in the negotiations), and that .there would be nocontract if those. two provisions "were tampered with."Apparently, there was no response to this comment; thenegotiations continued but no agreement was reachedthat day:The next bargaining session began in the - morning ofSunday, November 30, and concluded at 5 a.m. the nextday but no agreement was reached. The Hospital pro-posed a new index on which to base the cost-of-living al-lowance and reintroduced its proposal on the Fund. Ac-cording to Johnson, Hollie again said that there wouldbe no contract if these two items were changed,8 appar-ently referring to the clauses as they existed in the con-tract that was about to expire. At approximately 3on December. 1, Respondent suggested maintaining thestatus quo; i e., a 10-percent contribution rate with no re-• strictions on the Fund's use of the money. The Hospital,however, rejected that suggestion and continued to insistupon its proposal. At 5 a.m. the Federal mediator in-volved in the negotiations declared an impasse and thestrike began 2 hours /ater. The entire bargaining unit ofsome 1400 employees participated 9The Union notified the Hospital on November 19 that a strike wouldbegin at 7 a m December 1 .8 I credit Johnson He appeared to be a straightforward witness andBillie, although called as a witneS's by Respondent, 'did not deny makingthe statements Johnson attributed to him- 9 The charge in Case 5-CB=3585, alleging that Respondent had unlaw-fully refused to bargain with the Hospital, was filed the next day HOSPITAL EMPLOYEES DISTRICT 1199E (JOHNS HOPKINS)323Negotiations continued -during the strike and in thecourse of a bargaining session which began on December15 the parties reached agreement about 3 a.m. on De-cember 16. That agreement provides that -the Hospitalwill contribute a sum equal to 9 percent of gross payrollof employees - who have completed their probationaryperiod to the Fund and that "such payments shall beused by the trustees of the Fund for the purpose of pro-viding said employees with health, medical, hospitaliza-tion and life insurance benefits and will remain at thelevel of benefits provided as of December 30, 1980,under the Fund's Plan B "10 The strike ended that sameday.Johnson testified that at the November 10 bargainingsession, which was the first held after the information de-scribed above was received, Respondent contended thatthe Hospital had not provided requested information onthe pension plan and the Hopkins' negotiators respondedthat the' information was being forwarded. At that pointCook or another Hospital negotiator stated that the in-formation which had been provided to the Hospital bythe Fund was inadequate. Although the Hospital did notagain contact the Fund to request the information,Hollie, a member of the Fund's executive committee andan officer of the National Union, was present at this bar-gaining session.11 However, it is undisputed that theHospital negotiators never said that they could not bar-gain unless they had more information from the Fundand, according to Hale's uncontradicted testimony,when the Hospital negotiators made their proposals as towhat the contribution rate should be they produced fig-ures which they said were based on information from theFundD The Board's Decision in Sinai Hospital; 2 ActionsSubsequently Taken by Respondent and the Fund -Regarding Requests for Information'About 2 months before Hopkins' request for informa-tion the Board had issued its- decision in Sinai Hospital ofBaltimore, supra, which involved "a request by Sinai Hos-pital of Baltimore, Inc. (Sinai), for various statistical in-formation similar to that at issue in the instant case, i.e.,the names and types of business of all contributing em-ployers, their gross payroll, the amounts contributed,contribution rates (both actual and required by contract),'the number of employees covered, average annual pay-roll per employee, and the type of plan under which ben-efits were provided by the Fund. Sinai, whose employeesare represented by Respondent and who is a contributingemployer to the Fund, had requested the informationfrom William Taylor, who Was then and had been since'• The printed version of this portion of the agreement refers to bene-fits provided as of "November 30, 1980" but is otherwise the same as thehandwritten agreement signed by the, negotiators on the morning of De-cember 16" Johnson was substantially corroborated on this point by Hale, whotestified that he thought that the comment about information on the pen-sion fund and the Hospital negotiators' comment that the Hospital hadnot received all the information It wanted from the Fund was made onNovember 27, but It may have been sooner" Hospital Employees (Sinai Hospital of Baltimore, Inc ), 248 NLRB 631(1980), enfd in an unpublished decision by the United States Court ofAppeals for the Fourth Circuit, December 10, 19811950 the Fund's executive director, and who had alsobeen the National Union's executive vice president for anumber of years 13 Taylor denied the request on groundsthat the information was confidential and that too muchtime, effort, and cost would be required to provide itSinai offered to reimburse the Fund for preapprovedcosts of assembling the information and had expressed inits initial request a, willingness to accept identificationnumbers in lieu of employers' names, but Taylor none-theless refused to supply any of the requested informa-tion. Subsequently, Sinai wrote to Hollie and to LeonDavis, who was then both president of the NationalUnion and chairman of the Fund's board of trustees, re-questing them to instruct ,the Fund to provide the data,but they replied that the request should be addressed tothe board of trustees. Thereafter, there was a vote by thetrustees and the management trustees voted to supply theinformation and the union trustees voted not to; thus, therequest was in effect demed.14The administrative law judge found, and the Boardagreed, that the information requested was relevant andnecessary for Sinai's collective-bargaining purposes, thatTaylor did not have a legitimate business justification forrefusing to furnish. it, and, that his responses to the re-quests were not made in good faith. However, the ad-ministrative law judge further found that because neitherthe Fund nor its trustees were labor organizations withinthe meaning of the Act nor partisan agents of a particu-lar principal, the Fund had no obligation to respond to acollective-bargaining obligation of the union by furnish--ing the requested information, and that the Board did nothave jurisdiction over the Fund. The administrative lawjudge therefore recommended that the complaint be dis-missed. The Board disagreed, finding that Taylor wasnot acting solely in the interest of the beneficiaries of theFund when he denied the request and that he was thusnot refusing to furnish the information in his fiduciarycapacity, or if he was acting in a fiduciary capacity, thatthat fiduciary duty did not preclude the furnishing_ of theinformation, and that Taylor, Davis, and Hollie "violatedtheir affirmative obligation to make a reasonable effort toobtain the information; or to investigate reasonable alter-native means for obtaining it, or to truthfully explain ordocument the reasons for its unavailability, in violationof Section 8(b)(3) of the Act."15 Thus, the Board heldthat "although Section 302 trustees may be expected tochampion the interest of their respective principals, theymust do so in a manner which is consistent with their fi-duCiary obligations rather than utilizing their alleged fi-duciary capacity as a pretext to circumvent bargainingobligations under the Act."16It is undisputed that, in response to the complaintissued in Sinai Hospital, supra, in November 1978 em-ployer trustee William Abelow offered on behalf of 10other management trustees and himself a resolution that13 Taylor was paid by the Fund in his capacity as its executive direc-tor but served as the National Union's vice president without pay" At the time of the hearing in that case, the Issue had not been sub-mitted to arbitration15 248 NLRB at 633 (Footnote omitted )5 248 NLRB at 634 (Footnote omitted ) 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Fund provide to either Respondent or Sinai the in-formation the latter had requested, "in a manner whichwill preserve the confidentiality of .each item with re-spect to any individual contributing employer," and pro-vided that the entity requesting the information reim-burse the Fund for all costs incurred in providing it.Thereafter, as found by the Board in Sinai Hospital,supra, management trustees voted for, and the uniontrustees voted against, supplying the Information. Thereis no evidence in this record of- any -further actions bythe Fund's trustees in determining how to respond tosuch requests until May 20, 1980, when, -at an annualmeeting of the full board of trustees, the employer trust-ees moved that the trustees adopt the resolution pro-posed by Abelow The resolution was tabled at the re-quest of the union trustees pending further opinion fromcounsel.Thereafter, on June 10 the executive committee of thetrustees met and, noting that there were several pendinginformation requests from employers asking for differentversions of essentially the same data, voted to request acommittee consisting of Abelow, -Lewart, and DonaldKlein, counsel to the Fund, to develop a proposal to re-spond to all requests for data uniformly. On August 7Lewart approved a computer job request for a Fund-wide statistical report at a cost of some $17,000, and atan executive committee meeting on September 9 Lewartreported that programing for a report on Fund-wide datawas proceeding and that delivery was scheduled for No-vember. The $17,000 for the computer programing wasapproved by the executive committee at its meeting ofOctober 14; at that same meeting the committee ap-proved a charge of $200 for each report to amortize thetotal cost of preparing the reports over the anticipatednumber of requests.At the November 11 executive committee meeting,Klein reported that representatives of the Board, appar-ently in the compliance stage of the Sinai Hospital case,had questioned him regarding the information furnishedto Sinai Hospital with respect to the lack of informationthe -Hospital had requested for the years 1976 and 1977, amore detailed breakdown of the category of ,"other" ofcontributing employers, presumably the same problemfaced by Hopkins in -the instant case, and an identifica-tion of employers by location. The trustees unanimouslydirected that information for 1976-77 and a more de-tailed breakdown be provided to Sinai if it were willingto pay the higher cost of developing this information, butthe trustees•also unanimously•declined the request thatemployers be further identified by location, according tothe minutes, "consistent with the principle of confiden-tiality with respect to the identity of individual employ-ers."1717 In accord with this position, Lewart, in a letter dated November 12to Richard Dorn, an attorney who represented the National Union inSinai Hospital, supra, and is a member of the same firm as Klein, stated' As to [Sinai's] request for additional identification of employers bylocation, the Trustees adopted the principle of confidentiality withrespect to the Identity of individual employers as a premise and pre-requisite for making such a report available They are of the viewthat adding the location of each employer to the report would vio-late that principle of confidentialityIn the meantime, the Board had filed an application forenforcement of its order in Sinai Hospital, supra, and theUnited States Court of Appeals for the Fourth Circuitgranted enforcement of the Board's order in an unpub-lished decision dated December 10, 1981, in Case 80-1499 There is no mention in the court- decision of theconfidentiality issue other than a reference to Taylor'sdenial of the request for information on grounds that thedata sought was confidential and the employer trustees'position that the information should be supplied withprovision for protection of its "confidentiality."E Analysis and Conclusions1. The parties' contentionsThe General Counsel and Hopkins contend at theoutset that all of the information requested by Hopkins,including a matching of employers' names and addresseswith the, statistical information regarding their contribu-tions _to the Fund, was relevant and necessary for pur-poses of collective bargaining The General Counsel andHopkins further contend the information supplied was in-adequate because (1) there was no way Hopkins couldidentify which data referred to a specific contributor; (2)certain information was not provided, specifically: a de-scription of the occupation or business of contributorsdescribed as "other"; the formula by which an employ-er's contribution was determined; a description of thosebenefit plans other than Plans A, p, or C; and, for thoseentries where the contribution rate changed during theyear, a breakdown of when each rate was in effect; (3)there were significant numbers of "blank" entries, i.e.,entries where the only information reported was the con-tributor's code number and the amount of benefits paid,and (4) no information at all for 1980 was provided. TheGeneral Counsel and Hopkins assert that no justifiableexplanation was presented regarding the failure to pro-vide the information, that the information sought shouldnot be considered confidential, and that the fact that theFund rather than Respondent is the repository of the re-quested information does not justify Respondent's failureto provide it Finally, the General Counsel and Hopkinscontend that Respondent's failure to supply the informa-tion converted the subject of Hopkins' contribution tothe Fund into a nonmandatory subject of bargaining;thus, by bargaining to impasse and striking over thatissue, Respondent further violated Section 8(b)(3) of theAct.Respondent contends, on the other hand, that it cannotbe found to have committed an unfair labor practice byfailing to supply information it did not possess, assertingthat, in the instant case, unlike Sinai Hospital, supra, Re-spondent made an effort to procure the requested infor-mation and the fact that it was not all supplied cannot beattributed to Respondent. Respondent also contends thatthe trustees' unanimous decision, that in order to pre-serve confidentiality the financial data should not be cor-related with the names and addresses of contributors, dis-tinguishes the facts of this case from the Board's findingin Sinai Hospital, supra, that the refusal to supply the in-formation was not made in good faith. HOSPITAL EMPLOYEES DISTRICT 1199E (JOHNS HOPKINS)325.2. The relevance of the requested informationThe - duty of a participant- in collective bargaining toprovide information to its opposite number-is well estab-lished, forThere can be no question of the general obliga-tion of an employer to provide information that isneeded by. the bargaining representative for theproper performance of its duties.18It is also well established that a labor organization's dutyto furnish information relevant for collective bargainingis parallel to that of an employer 19 In the instant case,Johnson credibly testified that in light of his conclusionthat the Hospital had contributed more to the Fund thanthe employees had received in benefits for the years 1976through 1978, and as Hopkins had sued the Fund and theUnion alleging mismanagement, he realized that Hopkins'contributions to the Fund would be an issue in the nego-tiations, for a new contract. Clearly, in these circum-stances, information enabling Hopkins to compare itsnumber of employees, amount of contribution, grossannual payroll, contribution formula, actual contribu-tions, number of employees eligible to receive benefits,type of plan, and total annual contributions, with similardata from other employers, would assist Hopkins -in for-mulating its bargaining position and supporting that posi-tion at the bargaining table.Respondent asserts that inasmuch as Hopkins had re-ceived its own experience reports and a copy of a letterfrom the Fund's actuaries indicating that a contributionrate of 9 6 percent was necessary to continue fundingbenefits at the same level, and had received the informa-tion described above pursuant to its May request, Hop-kins had sufficient information available to negotiate thecollective-bargaining agreement. However, Hopkins wasnot required to "demonstrate that the information soughtis certainly relevant or clearly dispositive of the basic ne-gotiating or arbitration issues between the parties. Thefact that the information is of probable or potential rel-evance is sufficient to give rise to .an obligation on thepart of [the Union] to provide it. The appropriate stand-ard in determining the potential relevance of informationsought . . is a liberal discovery-type standard."2• Cer-tainly, Hopkins 'was not required to rely on the conclu-sionary statement of the Fund's actuaries, but was enti-tled to obtain statistical data and reach its own conclu-sions.21 In addition, the fact that Hopkins negotiated thecollective-bargaining agreement without all of the infor-mation it requested does not establish that the informa-tion was not releliant:22 Similarly, the fact that Respond-ent's failure to provide the information was not apparent-ly a major item for discussion at the bargaining table18 NLRB v Acme Industrial Go, 385 U S 432, 435-436 (1967)13 Graphic Communications Local 13 (Oakland Press-Go), 233 NLRB994, 996 (1977)20 Westinghouse Electric Corp. 239 NLRB 106, 107 (1978)2i General Electric Co y NLRB, 466 F 2d 1177, 1183 (6th Cir 1972)22 NLRB v Yawman & Erbe Mfg Go, 187 F 2d 947, 949 (2d Cir1951)does not warrant a- finding that the information was notrelevant for collective-bargaining purposes.23Respondent also contends' that the Fund's practice ofpooling contributions by geographical area rather thanon a nationwide basis suggests that information as 'to allcontributors in the pool is not relevant. This contention,however, ignores Klein's uncontroverted testimony thatareawide pooling began in the spring and summer of1980; thus this pooling method was apparently not ineffect for the period for which Hopkins requested thedata -Finally, with respect to the question of whether a cor-relation between specific contributors and the data re-garding their contributions was relevant, I agree with theGeneral Counsel and the Charging Party that it was,both because Hopkins had no way of verifying the accu-racy of the statistical data without knowing how tomatch statistics and contributors, and also because, inlight of the system of geographical pooling which wasbeing implemented in 1980, as discussed above, Hopkinswas entitled to information enabling it not only to com-pare its contributions and tile benefits received by its em-ployees with other contributors in the same pool, butalso to compare contributions made by and benefits re-ceived by Members of its pool' with those in other geb-graphic areas. In light of these considerations, and inview of the Board's findings in Sinai Hospital, I concludethat the information requested in the instant case was rel-evant.243 Respondent's asserted inability to obtain _information correlating the names and addresses ofcontributors with statistical dataRespondent contends that no unfair labor practice canbe found with regard to its failure to match the namesand addresses of contributors with the statistical data re-lating to their contributions and the benefits received bythem or their employees, because this information was inthe possession of the Fund and the trustees of the Fundhad declared this information to be confidential. It is un-disputed that at the November 11 executive committeemeeting the trustees declined unanimously to identifyspecific employers with their contributions. In thisregard, Respondent emphasizes that in Sinai Hospital,supra, the Board relied on the fact that the president of23 White Farm Equipment Co'. 242 NLRB 1373, 1374 (1979)24 In Sinai Hospital, supra, the Board found, Inter aim, that the namesand addresses of contributing employers, the type of business in whichthe employer was engaged, the number of employees eligible to receivebenefits, the employer's total annual contribution, and the type of benefitplan provided, all of which were also requested by Hopkins, were rele-vant, 248 NLRB at 632 In the instant case, Hopkins also requested otherinformation which was not requested in Sinai Hospital, supra Significant-ly, the Board found that the charging party in Sinai Hospital was appar-ently willing to accept the statistical data without correlation to specificemployers, and, thus, the Board did not pass on the question of whetherSinai was entitled to information which would permit such a correlationInasmuch as the relevance of the information sought is established bythe record, I find It unnecessary to determine whether all of the Informa-tion was presumptively relevant Cf East Dayton Tool & Die Go, 239NLRB 141. 143 (1978), in which the Board stated that insurance is en-compassed within the concept of wages and that, therefore, informationabout Insurance is presumptively relevant 326DECISIONS OF NATIONAL ,LABOR RELATIONS BOARDthe National Union was chairman of the board of trust-_ees and the executive vice president was the executivedirector of the Fund, and that the Board found that thelatter had no- legitimate reason for refusing to providethe • information -and that his refusal was not made ingood faith. In the instant case, by contrast, the executivedirector of the Fund-at the ,time of the negotiations be-;tween Hopkins and Respondent holds no position witheither Respondent or the National Union, and it is undis-puted that the executive committee of the trustees votedunanimously to refuse to supply a correlation betweenspecific contributors and '..their contributions and otherstatistical data. Clearly, to some extent these facts differ-.entiate the instant case from Sinai 'Hospital, supra. None-,theless, I find that these factual differences are not suchas to excuse Respondent from its obligation to providethe requested data.'a. The confidentiality defenseAlthough the reCord i replete with references to theasserted confidentiality of the identities of specific con-tributors matched to data regarding their contributions tothe Fund, there is no evidence whatsoever as to why thisinformation should be deemed confidential Indeed, there_is not even any evidence that employers were ever as-sured by the Fund that information about their contribu-tions and about the benefits received by their employeeswould not be disclosed. Obviously, the decision by thetrustees on the executive committee to categorize the in-formation as confidential is not, by itself, dispositive as towhether the Board should direct that the information beprovided.b. The defense that the Fund, 'not Respondent,possessed the informationRespondent's contention, that its failure to match thenames and addresses of contributors with the statisticaldata about their contributions was justified by the factthat this information was in the possession of the. Fund,misconstrues Respondent's obligation as a- party -to col-lective bargaining. Clearly, if information is shown not toexist, there is no obligation to provide it 25 However,where; as here, there is no dispute that the requested rel-evant information exists, there is an "obligation to makea reasonable effort to obtain this information, to investi-gate alternative means for obtaining this information, orto explain or document the reasons for its unavailabil-ity."2,6 Respondent utterly failed to meet 'this obligationTrue, Respondent did forward the Hospital's letter re-questing the information to the Fund, but that is the onlyaction Respondent took to supply the information. Thus,although twO members of the executive committee of theFund's trustees, Hollie and Henry Nicholas,27 were onBendzx Corp, 242 NLRB 62 (1979) -26 Borden, Inc , 235 NLRB 982, 983 (1978)27 Nicholas did not testify, but it appears from minutes of executivecommittee meetings in evidence and from stationery letterheads that hewas a union member of the executive committee and secretary of theboard of trusteesRespondent's negotiating team, there is no evidencewhatsoever that either of them attempted to persuade theexecutive -committee or even the union trustees that theinformation should be provided Indeed, although Nicho-las was at the November 11 meeting where the trusteesvoted to treat the information as confidential, he did notvote to supply the data, and there is no indication in theminutes Of that meeting that he argued in-favor of pro-viding it At least, if the union tfustees had voted -to pro-vide the information and the employer trustees hadvoted against this action, the issue would have been sub-_Mated to' the full board of trustees and, in the event ofdeadlock, to arbitration.Similarly, there is, not a scintilla of evidence that Re-spondent made any attempt to investigate alternativemeans for obtaining the information. In this regard, it-isnoteworthy that Respondent has collective-bargainingrelationships with some of the employers who are con-'tributors to the Fund, but, although presumably, by ex-amination of its records regarding these employers Re-spondent could have matched Some of the identities ofthe contributing employers with the statistics regardingtheir -contributions, 'Respondent did not offer to do so orsuggest any other alternative means for obtaining the in-formation without recourse to the Fund.Finally, it is undisputed that Respondent did not prof-fer any explanation as to why the information was notsupplied other than that the Fund's trustees considered itcOnfidential Having found that the information was notconfidential and that Respondent did not make sufficientefforts to obtain the information either from the Fund orelsewhere, I conclude that Respondent also failed to ex-plain or document the reasons for the asserted unavail-ability of the information.4. The failure to supply all the statistical data.- As diseussed above, there are significant -gaps in 'thestatistical information which was provided to Hopkinsand no information was provided for 1980. Klein testifiedwithout contradiction that when the Fund received awritten complaint from Sinai about gaps in the informa-tion which was furnished to it after the Board's decision(and which was apparently similar to the informationfurnished to Hopkins), the Fund requested the actuarialservice which had 'prepared the information to supplythe missing data to the extent it could and the actuarialservice did so Klein also testified that there was no simi-lar complaint to the Fund from Hopkins. Respondent im-plies that Hopkins' failure to make such a complaint ex-cuses the failure to attempt to supply more information.However, the parties stipulated that Lareau contactedRespondent's administrative organizer and specified whatitems, were missing from the information supplied in No-vember, but there is no evidence that Respondent subse-quently attempted to obtain the missing information fromthe FundTo summarize, in light of the foregoing, I find that allof the information requested by Hopkins was relevant,that not all of the requested information was supplied,and that Respondent has _asserted no sufficient justifica-tion for its failure to supply it. I therefore find that, by HOSPITAL EMPLOYEES DISTRICT 1199E (JOHNS HOPKINS)327failing -to provide the inform•tion, Respondent violatedSection 8(b)(3) of the Act. Having so found, I furtherconclude, in light of the Board's decision in Sinai Hospi-tal, supra, that by bargaining to impasse and strikingover the issue of Hopkins's contributions to the Fundwhile failing to supply relevant and necessary informa-tion abOut the Fund, Respondent further violated Section8(b)(3) of the ActOn the basis of the above findings of fact and theentire record in this case, I make the followingCONCLUSIONS OF LAW1.Johns Hopkins Hospital is an employer engaged incommerce within the meaning of Section' 2(2), (6), and(7) of the Act2.National Union of Hospital and- Health, Care Em-ployees, District 1199E, Retail, Wholesale and Depart-ment Store Union, AFL-CIO, is a labor oragamzationwithin the meaning of Section 2(5) of the Act.3 All full-time and regular part-time service andmain-tenance employees who work regularly twenty (20) ormore hours in the workweek, -including dietary employ-ees and dietary cashiers, linen 'workers and housekeepingemployees, aides, nursing assistants, nursing technicians,technical assistants or helpers, messengers, and mainte-nance department employees, pharmacy technicians,electronic technicians, apprentices, radiology mainte-nance technicians, fire safety mechanics, P.0 C. teacherassistants, uniform room attendants,, central supply tech-nicians, supply aides, physician's aides, nursing unitclerks, and dark room technicians, but excluding officeclerical and all other clerks, physicians, dentists, regis-tered nurses, licensed practical nurses, technical and pro-fessional employees, temporary employees, guards, confi-dential employees, supervisory, administrative, and exec-utive employees, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.4.At all times material Respondent has been the exclu-sive bargaining representative of the employees in theaforementioned appropriate unit within the meaning ofSection 9(a) of the Act.5.By failing since about May 17, 1980, and at all timesthereafter, to provide Johns Hopkins with relevant andnecessary information pertaining to contributions by em-ployers and others to the National Benefit Fund for Hos-pital and Health Care Employees, and by failing its af-firmative obligation to make reasonable efforts to obtainthe information, or to investigate reasonable alternativemeans for obtaining it, or to truthfully and in good faithexplain or document the reasons for its unavailability,Respondent has failed to bargain collectively with JohnsHopkins Hospital and has thereby engaged in, and is en-gaging in, unfair labor practices within the meaning ofSection 8(b)(3) of the Act.The relevant information requested consists of:For the calendar years of 1978 and 1979 and theperiod January 1-March 31, 1980:(1)The name and address of each employer or otherpersons who made contributions to the Fund;(2)The business or occupation of each contributor;(3)The formula by which the amount of the requiredcontribution was determined;(4)The date and actual amount of the contributionmade on the most recent date prior to December 1, 1978,for 1978 listings, December 1, 1979, for 1979 listings, andApril 1 for 1980 listings;(5)The number of employees .eligible to receive bene-fits from, the Fund on the dates stated in response to item(4),(6)The plan in which the covered employees were eli-gible to participate on the specified date;'(7)The benefits provided if the plan listed in responseto item (6) .was other than Plan A, Plan B, or Plan C;(8)The' total annual contribution-6. By insisting to impasse and striking over a subject ofbargaining about which it failed to supply relevant andnecessary information, Respondent has engaged in fur-ther unfair labor practices within the meaning of Sec-tions 8(b)(3) and 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the purposes ofthe ActInasmuch as I have found that the information listedabove and requested by the Hospital is relevant and nec-essary for purposes of collective bargaining, I shall rec-ommend that Respondent be ordered to request theFund, in writing, to supply the requested information tothe extent that the Fund has not already done so In theevent the Fund refuses to make the information avail-able, I recommend that Respondent be ordered to makereasonable efforts to obtain the information from its ownrecords or other sources or document why it cannotobtain the information. Consistent with the remedy pro-vided by the Board in Sinai Hospital, supra, if the infor-mation is not made available to the Hospital, I recom-mend that, if it so desires, the Hospital not be required tobargain with Respondent with respect to its Fund contri-bution until such time as it is provided with -the request-ed information.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed28ORDERThe Respondent, National Union of Hospital andHealth Care Employees, District 1199E, Retail, Whole-sale and Department Store Union, AFL-CIO, Baltimore,Maryland, its officers, agents, and representatives, shall1. Cease and desist from(a) Refusing to make reasonable efforts to obtain andprovide to Johns Hopkins Hospital information relevant2 8 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 328DECISIONS OF NATIONAL LABOR RELATIONS, BOARDfor purposes of collective bargaining regarding contribu-tions to the National Benefit Fund for Hospital andHealth Care Employees.(b)Bargaining to impasse or striking over a subject ofbargaining about which it failed to supply relevant andnecessary information.(c)In any like related manner refusing to bargaincollectively with Johns Hopkins Hospital concerningcontributions to the Fund.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act.(a)Request, in writing, from the Fund, the requestedinformation regarding contributions to the Fund to theextent that the information requested by Johns HopkinsHospital in its letter of May 16, 1980, has not alreadybeen supplied, as set forth in the section of this Decisionentitled "The Remedy."(b)In the event the Fund refuses to supply the infor-mation, make reasonable efforts tO obtain the informationfrom it own records or other sources, as described else-where in this Decision or document why it cannot obtainthe information.(c)Post at its offices and meeting halls copies of theattached notice marked "Appendix "29 Copies of saidnotice, on forms provided by the Regional Director forRegion 5, after being duly signed by Respondent's au-thorized _representative,. shall be posted by Respondentimmediately upon receipt and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to members are customarily 'posted. Rea-sonable steps shall be taken by Respondent to ensure thatSaid notices are not altered, defaced, or covered by anyother material.(d)Sign and mail sufficient copies of the attachednotice to the Regional Director for Region 5 for postingby Johns Hopkins Hospital, if said employer is willing, atall locations where notices to its employees are custom-arily posted.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.25 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board"